Citation Nr: 0734019	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-03 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Entitlement to service connection for hypertension.

2.	Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 




INTRODUCTION

The veteran served on active duty from January 1971 to March 
1993.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which denied service connection for 
hypertension and bilateral tinnitus.  The RO issued a notice 
of the decision in April 2003, and the veteran timely filed a 
Notice of Disagreement (NOD) in May 2003.  Subsequently, in 
July 2004 the RO provided a Statement of the Case (SOC), and 
thereafter, in September 2004, the veteran filed a document 
that the RO construed as a timely substantive appeal.  The RO 
supplied a Supplemental Statement of the Case (SSOC) in 
February 2005.

In the veteran's September 2004 substantive appeal he wrote, 
"I would like to request an immediate hearing for my claims 
that is [sic] now pending." (Bold in original).  A VA Report 
of Contact Form dated in October 2004 and the RO's subsequent 
February 2005 SSOC verify that the veteran partook in a DRO 
hearing and, through his accredited representative's October 
2007 Brief, he made no mention of a Board hearing request.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claims.  38 C.F.R. § 19.9 
(2007).  

With respect to the veteran's service connection claim for 
hypertension, with which he has been diagnosed as early as 
December 2002, the Board notes that in his October 2001 
formal claim application (VA Form 21-526) the veteran 
indicated that he sought service connection for post-
traumatic stress disorder (PTSD) and "hypertension PTSD," 
among other disorders.  Also of significance is the fact that 
the RO has granted service connection for PTSD by way of its 
February 2005 decision (rating it at 50 percent from the date 
of the veteran's October 2001 claim) and that at least one 
private physician has indicated that the veteran's 
hypertension is affected in some way by his PTSD.  In 
particular, in an April 2004 letter, Dr. F.D.T. expressed 
that, "[t]he following conditions which the patient have 
[sic] right now, predisposes him to a poor control of his 
Hypertension, hence he is advised to have strict life style 
modification.  The following predisposing factors are: 
sedentary lifestyle, chronic smoking, elevated cholesterol . 
. . and stress disorder (Specifically post traumatic stress 
disorder)."  (Emphasis added; bold in original).  

VA regulation provides that a disability which is proximately 
due to or results from another disease or injury for which 
service connection has been granted shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a) (2007).  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The Board finds that a claim of secondary service connection 
for hypertension is raised by the record.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is obligated to "seek out all issues [that] are reasonably 
raised from a liberal reading of the documents or oral 
testimony submitted prior to the BVA decision."  Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991); Myers v. Derwinski, 1 Vet. App. 127, 
129 (1991); Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. 
Cir. 2000) (holding that VA has obligation to explore all 
legal theories, including those unknown to the veteran, by 
which he can obtain benefit sought for the same disability).  
The Court has also held that when a determination on one 
issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together so as to avoid piecemeal adjudication. Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The RO has not developed 
the record or adjudicated the hypertension issue on a 
secondary basis, and therefore, a remand for such action must 
occur.  The AMC/RO must also notify the veteran and his 
representative of the amendment to 38 C.F.R. § 3.310, 
effective October 10, 2006, for the purpose of implementing 
the holding in Allen, supra for secondary service connection 
on the basis of the aggravation of a nonservice- connected 
disorder by service-connected disability.  See 71 Fed. Reg. 
52744 (Sept. 7, 2006).  

The Board further finds that a VA examination is warranted to 
determine if the veteran's hypertension was caused or 
aggravated by his service-connected PTSD.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.310; 
Allen, supra (2007). 

Turning next to the claim for service connection for 
tinnitus, the record reflects that the veteran currently has 
a diagnosis of tinnitus, and that he has asserted that he 
incurred this disorder while on active duty, where he had 
exposure to aircraft engine noise and firearms while he 
served as an operation flight/weapons system trainer 
technician as well as a communication equipment technician.  
See December 2002 VA Audiological Report; July 2002 Claim.  
In addition, at least one private medical record, received 
February 2003, indicates that the etiology of the veteran's 
tinnitus is "acoustic trauma."  Neither this nor any other 
records, however, specifically attributes the veteran's 
current tinnitus to acoustic trauma incident to his active 
service.  As such, the AMC/RO must solicit a VA medical 
opinion regarding whether such a causal link exists.          

Accordingly, the case is remanded for the following action:

1. The AMC/RO must clarify whether the 
veteran wishes to have a Board hearing on 
the matters instantly on appeal, and if 
so, the AMC/RO must schedule said 
hearing.

2. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought, to include 
secondary service connection for 
hypertension; (b) inform the claimant 
about the information and evidence that 
VA will seek to provide; (c) inform the 
claimant about the information and 
evidence the claimant is expected to 
provide; and (d) request that the 
claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

3.  The AMC/RO must also notify the 
veteran and his representative of the 
amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of 
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation.

4.  The AMC/RO must obtain a VA medical 
opinion for the purpose of determining: 
(1) the etiology of the veteran's current 
hypertension, to include whether this 
disorder was caused or aggravated by his 
service connected PTSD; and (2) whether 
the veteran's tinnitus began during or is 
causally linked to any incident of active 
service, to include acoustic trauma.

The physician must review the entire 
claims file and indicate that s/he has 
done so in the medical report. 

Following a review of the relevant 
medical evidence in the claims file, the 
physician is requested to answer the 
following questions:

(1) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's current 
hypertension was caused or 
aggravated by his service connected 
PTSD?

(2) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's current tinnitus 
began during service or is causally 
linked to any incident of service, 
to include prolonged exposure to 
excessive noise or acoustic trauma?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.  

Additionally, the Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition, as opposed to a 
temporary flare-up of symptoms.  

If the veteran's hypertension was 
aggravated by his service-connected PTSD, 
to the extent that is possible, the 
examiner is requested to provide an 
opinion as to approximate baseline level 
of severity of the nonservice-connected 
disease or injury before the onset of 
aggravation (e.g., mild, moderate).

The examiner is also requested to provide 
a rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.  

5.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must adjudicate the veteran's claims, to 
include secondary service connection for 
hypertension.  If any claim remains 
denied, the AMC/RO should issue an 
appropriate SSOC and provide an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).







